UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1953


In re: DANIEL JOHNSON WILLIS,

                    Petitioner.



                 On Petition for Extraordinary Writ. (4:20-cv-00203-M)


Submitted: October 19, 2021                                   Decided: October 21, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Johnson Willis has filed with this court a petition for an extraordinary writ

of error in which he assigns error to the district court’s order dismissing without prejudice

his complaint for failure to comply with a prefiling injunction. Willis also appears to

request that this court order the recusal of the district judge. We deny the petition.

       Under the All Writs Act (the “Act”), federal courts “may issue all writs necessary

or appropriate in aid of their respective jurisdictions and agreeable to the usages and

principles of law.” 28 U.S.C. § 1651(a). However, a petitioner may not obtain relief under

the Act when there is another available remedy. See Carlisle v. United States, 517 U.S.

416, 429 (1996) (recognizing that the Act is “a residual source of authority” (internal

quotation marks omitted)); United States v. Swaby, 855 F.3d 233, 238 (4th Cir. 2017)

(explaining that writ of error coram nobis may be issued only when “no other available

remedy exists”).

       Insofar as Willis’ petition challenges the district court’s dismissal order, he fails to

satisfy the requirements for relief under the Act because an appeal of that order is

available. * See Rohe v. Wells Fargo Bank, N.A., 988 F.3d 1256, 1267 (11th Cir. 2021)

(“[T]he Act is not meant to serve as a substitute for the regular appeals process.” (internal

quotation marks omitted)). To the extent that Willis seeks an order of recusal, we assume

that such relief may be sought by way of the petition, see In re Moore, 955 F.3d 384, 388




       *
           We observe that Willis has actually appealed from the dismissal order.

                                              2
(4th Cir. 2020), and we conclude that Willis has not offered any convincing justification

for the district judge to be recused, see Liteky v. United States, 510 U.S. 540, 555 (1994).

       We therefore deny Willis’ petition for an extraordinary writ of error. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             3